Citation Nr: 1447185	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-37 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to April 1970 and September 1970 to November 1974.  The appellant is the Veteran's surviving spouse.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appellant testified before a Decision Review Officer in October 2010 and at a Travel Board hearing in August 2014; copies of both transcripts are of record.  Additionally, at the Board hearing, the appellant submitted additional evidence with a waiver of initial RO consideration.  

This claim was processed using the Veterans Benefits Management System.  (VBMS).  


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2009; the immediate cause of his death was respiratory failure, with a gastrointestinal (GI) bleed listed as a significant condition contributing to his death.  

2.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) and malaria.  
3.  Resolving all reasonable doubt in the Veteran's favor, the medical evidence of record contains sufficient medical nexus evidence to establish that the cause of the Veteran's death is related to his active duty service.

4.  DIC based on service connection for the cause of the Veteran's death is a greater benefit than DIC based on section 1318; therefore the latter claim is moot.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.312 (2013).

2.  The claim for DIC benefits under 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to grant entitlement to service connection for the cause of the Veteran's death, the claim for entitlement to DIC under 38 U.S.C.A. § 1318 is moot and a discussion of the VA's duties to notify and assist is not necessary.  





Cause of Death

Legal Criteria

To establish service connection for the cause of death, the evidence must show that a disability incurred in, or aggravated by active service caused the Veteran's death.  38 U.S.C.A. § 1310 (West 2002). 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2013). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides. 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

Analysis

The Veteran died on May [redacted], 2009.  The immediate cause of his death was listed as respiratory failure and gastrointestinal (GI) bleed was listed as a significant condition contributing to his death.  

At the time of the Veteran's death, service connection was in effect for PTSD and malaria.  The Veteran was in receipt of a total disability rating due to service connected disabilities effective October 10, 2000, or nine years and seven months prior to his death.  

Although the appellant asserted at the October 2010 DRO hearing that the Veteran's PTSD caused his death, the appellant's main contention now is that the Veteran had diabetes mellitus type II, which contributed to his death.  

At the outset, the Board notes that the Veteran had verified in-county service in the Republic of Vietnam.  

Additionally, a December 2010 VA opinion concluded that the Veteran's diabetes mellitus type II as likely as not contributed to the Veteran's death.  The VA physician explained that the Veteran was in end stage renal failure status post renal transplant and he developed pneumonia and sepsis, in a host with a compromised immune system due to underlying diabetes with renal failure from diabetic/hypertensive nephropathy.  The physician noted that the Veteran also had fluid overload and atrial fibrillation complicated with congestive heart failure.  The physician also noted that the Veteran's diabetes was out of control.  The physician further explained that the Veteran also had a diagnosis of GI bleeding as a cause of death, with underlying hepatitis C.  The physician concluded that diabetes mellitus indirectly throughout its complications of renal failure, cardiomyopathy, hypertension, and compromised host defenses, as likely as not contributed to his death.  

However, the Board notes that the evidence of record raises a question as to whether the Veteran had diabetes mellitus type I or type II.  As such, the Board finds that the claim turns on which diagnosis the Veteran had at the time of his death.  

The Veteran's service treatment are absent of any diagnosis of diabetes.  

An August 1984 VA treatment record shows that the Veteran was diagnosed with insulin dependent diabetes.  The Veteran reported a history of diabetes since 1977 and that he had been treated with insulin since.  

Private treatment records dated January 1991 to December 1993 show that the Veteran was diagnosed with type II diabetes mellitus.  
Private treatment records dated February 1997 to January 1999 show that the Veteran was noted as having a 22 year history of diabetes.  The Veteran was diagnosed with insulin dependent diabetes mellitus, since 1975.  

VA treatment records dated October 1999 to June 2000 show that the Veteran was diagnosed as having diabetes type 2.  

The Veteran was afforded a VA examination in May 2001.  The examiner stated that the Veteran apparently had type I diabetes.  The examiner noted that even though the Veteran served approximately two years in Vietnam it was their understanding that the Veteran was not suspected of having type II diabetes.  The examiner explained that the Veteran was found to have diabetes mellitus at age 27, confirmed with both elevated blood sugar and elevated urine sugar.  The examiner noted that the Veteran was placed on insulin treatment from the beginning.  The examiner noted that the diagnosis was made approximately 15 months following his discharge from service.  The examiner noted that there were no records to review and all of the information had come from the interview with the Veteran.  The Veteran reported that he did not have any history of diabetes in his family.  The examiner diagnosed type I diabetes mellitus, insulin dependent.    

Private treatment records dated January 1996 to May 2001 show that the Veteran was diagnosed with insulin dependent diabetes mellitus.  

Private treatment records dated June 2002 to December 2005 show that the Veteran was diagnosed with diabetes mellitus with renal manifestations, type I.  

VA records dated September 2002 to September 2008 show that the Veteran was diagnosed with diabetes mellitus, type I.  

Private treatment records dated August 2007 to May 2009 show that the Veteran was diagnosed with type II diabetes.  

In order to resolve the discrepancy in diagnoses, the RO obtained a February 2011 VA addendum opinion from the December 2010 physician.  The physician concluded that it was less likely than not that the Veteran had diabetes mellitus type II.  The physician explained that according to a VA note, the Veteran was placed on insulin upon diagnosis of diabetes mellitus in 1977, therefore, a Dallas VA examiner reached the conclusion that the Veteran had diabetes mellitus type I.  The examiner noted that documentation of the beginning of diabetes and its treatment itself was not available in the Veteran's claim file otherwise.  The examiner noted that the Veteran used to abuse ethanol 1 1/2 pint of vodka daily mixed with beer.  The examiner noted that there was no history of acute or chronic pancreatitis or hospitalization for diabetes mellitus in the 1970s.  The examiner explained that diabetes mellitus type I may be caused by either serious damage of the pancreas, destroyed either by toxics (ethanol abuse causing acute pancreatitis), or by autoantibodies against the pancreas.  The physician explained that the latter is common in young people and notes that the Veteran was only 28 at diabetic onset.  The examiner noted that the Veteran developed complications of diabetes mellitus very early, with renal failure status post renal transplant.  The examiner further explained that therefore this was a young Veteran with onset of diabetes mellitus at age 38, which required insulin therapy right at its onset.  The examiner stated there was "no history of alcohol abuse but no history of pancreatic pathology clinically which leads to consider diabetes mellitus type I (with early complications) of immune etiology (autoantibodies against his own pancreas)."  

At the August 2014 Board hearing, the appellant asserted that the Veteran had been misdiagnosed and had type II diabetes due to herbicide exposure.  

The Board acknowledges the May 2001 VA examination and the February 2011 VA addendum opinion.  The May 2001 examiner, however, did not have access to the Veteran's claims file.  The Board also finds the February 2011 VA opinion to be internally inconsistent.  There is no evidence of record that the Veteran was diagnosed as having pancreatitis or autoantibodies before his diagnosis of diabetes.  VA treatment records and private treatment records both note diagnoses of Type I and Type II diabetes mellitus.  The Board resolves reasonable doubt in favor of the Appellant and finds that the Veteran had diabetes mellitus, type II, at the time of his death.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  Also, the December 2010 VA examiner opined that the Veteran's diabetes mellitus was a contributory cause of his death.  Diabetes mellitus Type II is a disease associated with herbicide exposure.  38 C.F.R. § 3.309(e).  As the Veteran required medication to control his diabetes, the disease likely manifested to a compensable degree under Diagnostic Code 7913 after service.  38 C.F.R. § 3.307(a)(6).  As such, the Board finds that service connection for the cause of the Veteran's death is warranted.  

DIC

As DIC based on service connection for cause of death is a greater award, the claim for DIC based on 38 U.S.C.A. § 1318 is moot and dismissed.  See 38 C.F.R. § 3.151 (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise).

(CONTINUED ON NEXT PAGE)










ORDER

Service connection for the cause of the Veteran's death is granted.

Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


